DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 05/13/2021, with respect to claims 1-8 and 15-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-8 and 15-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements  an input component to receive a timing signal that defines a sampling interval for the digital filter; a shift register with a number of registers equal to a selected tap length, including a first register, a plurality of intermediary registers, and a last register, wherein sampled values are sequentially shifted through the shift register; a scaler to generate a filtered value output by multiplying the accumulation value by 1/C, where C is a constant and an output component to output the filtered value output.
Claims 2-8 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements comprising an input component to receive a timing signal defining a sampling period for the digital filter and an adder to generate a difference between sampled values stored in the first and last shift registers during each sampling interval; an accumulator that generates an accumulation 
Claims 10-14 depend from allowed claim 9 and are therefore also allowed.


With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps of receiving a timing signal that defines a sampling period to be used by the configurable FIR filter; storing, in a shift register, sampled values in a number, N, of registers equal to the number, L, of selected taps in the configurable FIR filter; sequentially shifting sampled values through the shift register from a first register through intermediary registers to a last register; determining a difference, via an adder, between an oldest sampled value and a newest sampled value in the shift register at each Nth sampling interval; and determining an accumulation value by adding the difference determined by the difference adder at each Nth sampling interval to a summation of differences determined by the adder for a plurality of prior sampling intervals
Claims 16-20 depend from allowed claim 15 and are therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0094240 discloses a sample rate converter, an analog to digital 
converter including a sample rate converter and a method of converting a data 
stream from one data rate to another data rate.

US PUB 2015/0222453 discloses an instruction and method for fused rake-finger 
operation on a vector processor.

US PUB 2011/0099213 discloses a System and method for processing a signal with a filter 
employing FIR And IIR elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858